16‐3663 
Gottlieb v. SEC 
 

                   UNITED STATES COURT OF APPEALS 
                       FOR THE SECOND CIRCUIT 
                                            
                          SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
 
             At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
Foley Square, in the City of New York, on the 23rd day of January, two thousand 
eighteen. 
 
PRESENT:   
             DENNIS JACOBS, 
             REENA RAGGI, 
             PETER W. HALL, 
                    Circuit Judges.   
__________________________________________ 
                                                       
Phyllis Gottlieb, 
                    Plaintiff‐Counter‐Defendant‐ 
                    Appellant, 
             v.                                                    16‐3663 
                                                             
U.S. Securities and Exchange Commission, 
 
                    Defendant‐Counter‐Claimant‐ 
                    Cross‐Defendant‐Appellee, 
 

                                           1
First American Title Insurance Company, 
 
                       Defendant‐Third‐Party‐Plaintiff‐ 
                       Cross‐Claimant‐Counter‐Claimant, 
 
United States Internal Revenue Service, 
 
                       Third‐Party‐Defendant. 
__________________________________________ 
 
FOR APPELLANT:                            Alexander E. Eisenmann, Law Office of 
                                          Alexander Eisenmann, New York, N.Y. 
 
FOR APPELLEE:                             Theodore J. Weiman, Senior Litigation 
                                          Counsel (Michael A. Conley, Solicitor, on 
                                          the brief), Securities and Exchange 
                                          Commission, Washington, D.C. 
 
        Appeal from a judgment of the United States District Court for the 
Southern District of New York (Preska, J.). 
         
        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
         
        Appellant  Phyllis  Gottlieb  (“Gottlieb”)  appeals  from  the  district  court’s 
judgment  dismissing  her  civil  suit  against  the  Securities  and  Exchange 
Commission  (“SEC”)  and  First  American  Title  Insurance  Company  (“First 
American”).    In  2003,  the  SEC  obtained  a  securities  fraud  judgment  against 
Gottlieb’s  husband,  Allen,  for  over  $2  million.    See  SEC  v.  Stewart,  No. 
98‐cv‐2636(LAP)  (S.D.N.Y.  Jan.  21,  2003).    To  date,  Allen  Gottlieb  has  made  no 
voluntary payments towards satisfying the judgment, and the SEC has attempted 
to  collect  on  the  judgment  from  his  assets.    While  the  judgment  against  Allen 
Gottlieb was outstanding, Phyllis Gottlieb sold a family home in Florida, and First 
American held the proceeds.    After ascertaining that Allen Gottlieb was the true 
owner of the home, the SEC sought turnover of the funds.    In response, Phyllis 

                                            2
Gottlieb  filed  the  suit  at  issue  here  in  Florida  state  court,  seeking  to  obtain  the 
funds from the home sale.    The action was removed to the Southern District of 
Florida,  and  then  transferred  to  the  Southern  District  of  New  York.    In  the 
Southern District, Gottlieb failed to comply with three court orders to appear for a 
deposition in Miami.    The SEC moved for sanctions pursuant to Federal Rule of 
Civil  Procedure  37,  and  Gottlieb,  through  counsel,  agreed  that  dismissal  of  the 
suit was an appropriate remedy.    Gottlieb now appeals from that dismissal.    She 
argues on appeal that the district courts erred by transferring and later dismissing 
her suit, and that Judge Preska was biased.    We assume the parties’ familiarity 
with  the  underlying  facts,  the  procedural  history  of  the  case,  and  the  issues  on 
appeal. 
        
       We review venue transfer decisions and the imposition of Rule 37 sanctions 
for abuse of discretion.    Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d 
Cir. 2009) (Rule 37 sanctions); D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 105 
(2d Cir. 2006) (venue transfer).    Upon review, we conclude that the district courts 
properly  transferred  the  action  to  the  Southern  District  of  New  York,  and 
dismissed the action pursuant to Rule 37.     
        
       A district court may, “[f]or the convenience of parties and witnesses, in the 
interest of justice,” transfer a civil action to any district where it might have been 
brought.    28  U.S.C.  § 1404(a).    District  courts  possess  broad  discretion  under 
§ 1404(a), and consider factors such as:   
 
              (1) the plaintiffʹs choice of forum, (2) the convenience of witnesses, (3) 
              the  location  of  relevant  documents  and  relative  ease  of  access  to 
              sources  of  proof,  (4)  the  convenience  of  parties,  (5)  the  locus  of 
              operative  facts,  (6)  the  availability  of  process  to  compel  the 
              attendance of unwilling witnesses, [and] (7) the relative means of the 
              parties.     

D.H. Blair & Co., Inc., 462 F.3d at 106‐07 (alteration in original).    Here, the New 
York forum was more convenient for the SEC; First American did not object; all 
the  parties  had  to  appear  in  New  York  in  Stewart;  and  the  convenience  of  the 
Florida forum for Gottlieb was diminished by the fact that she had moved, first to 
the  Bahamas,  and  then  to  Brazil.    Furthermore,  the  “first‐filed  rule”  provides  a 

                                                3
presumption in favor of the Southern District of New York, where litigation over 
the funds from the Gottliebs’ home sale was first initiated.    See N. Y. Marine & 
Gen. Ins. Co. v. Lafarge N.A., Inc., 599 F.3d 102, 112 (2d Cir. 2010).     
 
        As to the Rule 37 sanction of dismissal, Gottlieb, through counsel, agreed 
that  dismissal  was  a  proper  sanction.    She  is  bound  by  her  concession.    See 
Gomez v. City of New York, 805 F.3d 419, 424 (2d Cir. 2015) (a client is generally 
bound by the acts of her attorney).    The presumption that the attorney speaks for 
the  client  is  rebuttable  when  an  attorney  undertakes  settlement  or  dismissal  on 
the client’s behalf.    Id.    However, Gottlieb does not argue that her attorney acted 
without her authority when he agreed that dismissal was an appropriate remedy. 
         
        Finally, we review for plain error a district court judge’s refusal to recuse 
herself sua sponte.    United States v. Carlton, 534 F.3d 97, 100 (2d Cir. 2008).    A 
judge  must  recuse  from  “any  proceeding  in  which  h[er]  impartiality  might 
reasonably be questioned” by an objective observer.   SEC v. Razmilovic, 738 F.3d 
14, 29 (2d Cir. 2013) (alteration in original) (quoting 28 U.S.C. § 455(a)).    Claims of 
judicial bias generally must be based on extrajudicial matters.    See Chen v. Chen 
Qualified  Settlement  Fund, 552  F.3d  218,  227  (2d  Cir.  2009) (“[A]dverse rulings, 
without more, will rarely suffice to provide a reasonable basis for questioning a 
judge’s  impartiality.”).    Gottlieb’s  principal  argument  (that  Judge  Preska  was 
biased because of her involvement with Stewart) does not raise any question of 
Judge  Preska’s  impartiality  for  an  objective  observer.    Other  than  dismissal  of 
this  case,  Gottlieb  does  not  suggest  that  Judge  Preska  made  any  statements  or 
took  any  actions  exhibiting  bias;  and  the  dismissal  (as  explained  above)  was 
clearly  within  Judge  Preska’s  discretion.    Gottlieb’s  argument  that  she  had  no 
opportunity  to  object  to  Judge  Preska’s  appointment  is  unavailing  because 
Gottlieb could have moved for recusal at any time and chose not to.   
          
        We  have considered Gottlieb’s  remaining  arguments and  find  them to  be 
without merit.    Accordingly, we AFFIRM the judgment of the district court. 
         
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk of Court 



                                            4